Citation Nr: 1207005	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bursitis of the right shoulder prior to July 22, 2009, in excess of 10 percent from July 22, 2009, and in excess of 20 percent from December 10, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals, surgical correction, plantar flexion, first ray, right foot.

3.  Entitlement to an initial compensable evaluation for service-connected pes cavus and varus hind foot to include plantar fasciitis, claimed as left foot condition, prior to May 14, 2008, and in excess of 10 percent thereafter.

4.  Entitlement to a compensable evaluation for service-connected scar, removal of scapula cyst.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Lincoln RO. Additionally, the Veteran was afforded a hearing before a decision review officer (DRO) in November 2010 and June 2009.  Transcripts of these proceedings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Higher evaluation for right shoulder, right foot, and left foot disabilities
  
The Veteran was last afforded a VA examination in December 2010 as to his service-connected right shoulder disability and was last afforded a VA examination as to his service-connected bilateral foot disabilities in March 2010.    

Pertinently, the Veteran essentially contends that these disabilities have increased in severity since the VA examinations.  See the November 2011 Board hearing transcript, pgs. 4-6, 13-14.  Specifically, the Veteran indicated at the November 2011 Board hearing that his feet have degraded and he has difficulty walking on uneven ground, stairs, and curbs.  Id. at pgs. 4-5.  He also testified that he has less shoulder motion, and does not attempt to move his shoulder due to increased pain.  Id. at page 14.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's right shoulder, right foot, and left foot disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

The Board adds that during the above-referenced hearing in November 2011, the Veteran indicated that he receives VA checkups with respect to his service-connected disabilities on appeal.  See the November 2011 Board hearing transcript, page 9.  The Board observes that the most recent VA treatment records associated with the Veteran's claims folder are dated August 2009.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.
Higher evaluation for scar, removal of scapular cyst

The Veteran contends that he is entitled to a compensable evaluation for his service-connected scar as a result of the removal of a scapular cyst.  See, e.g., the Veteran's claim for VA benefits dated May 2009.  In conjunction with his increased rating claim, the Veteran was afforded a VA examination for his service-connected scar in June 2009.  Although the VA examiner indicated that the examination was for the scapular cyst scar, it appears that this scar was not examined, nor did the Veteran document symptomatology of such.  On the contrary, it appears that a scar on the Veteran's right foot was examined.  Notably, the VA examiner reported that the Veteran's scar was located on his right anterior forefoot, and diagnosed him with a scar on the right anterior forefoot.  Moreover, the RO based its denial of the Veteran's claim in the July 2009 rating decision on the June 2009 VA examiner's findings.  In light of the foregoing, the Board finds that a VA examination is warranted in order to evaluate the severity of the Veteran's service-connected scar as result of a scapular cyst removal.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

The RO should also request that the Veteran identify any VA treatment with respect to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Right shoulder disability:  Following completion of Paragraph #1, the RO should schedule the Veteran for a VA examination for his service-connected bursitis of the right shoulder.  The claims folder is to be provided to the examiner for review in conjunction with the examination.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right shoulder disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right shoulder disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

3.  Right and left foot disabilities:  The RO should thereafter afford the Veteran an examination to determine the current severity of the Veteran's residuals, surgical correction, plantar flexion, first ray, right foot as well as his pes cavus and varus hind foot to include plantar fasciitis, claimed as left foot condition. 

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

The examiner should evaluate and discuss the severity of the Veteran's service-connected right and left foot disabilities, and report whether the symptomatology is best characterized as "moderate," "moderately severe," or "severe."  The examiner should comment on any occupational impairment resulting from the Veteran's right and left foot disabilities.  

4.  Scar, removal of scapular cyst: Thereafter, the RO should schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected scar associated with his scapular cyst removal.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The Veteran's prior medical history and examinations must be considered in evaluating the Veteran's disability, and the Veteran's current disability must be described in detail.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  


Specifically, the examiner should note whether the Veteran's scar associated with scapular cyst removal is manifested by the following:

a)  a scar 5 or more inches in length;

b)  a scar one quarter inch wide;

c)  a scar with elevated surface contour;

d)  underlying tissue adherence;

e)  hypo- or hyper-pigmentation;

f)  abnormal skin texture exceeding six square inches;

g)  missing underlying soft tissue; and/or

h)  inflexible skin exceeding six square inches.
		
The examiner should describe the residual scar in detail, noting whether it is deep, superficial, unstable, or painful on objective demonstration. (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scar(s) should be measured.

The examiner should also state whether the scar of the scapula results in any limitation of function or limitation of motion.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, citing the objective medical findings leading to the conclusions.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

